UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6293


WILLIE J. JACKSON,

                Plaintiff – Appellant,

          v.

DOCTOR DONALD SAMPSON; DOCTOR   STEEN; WARDEN STEVENSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, Chief District
Judge. (6:12-cv-00231-TLW)


Submitted:   July 16, 2013                 Decided:   July 30, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Jackson, Appellant Pro Se. Tracy S. Dubey, James E.
Parham, Jr., JAMES E. PARHAM JR. LAW OFFICE, Irmo, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie Jackson, a South Carolina inmate, appeals the

district    court      order    granting         summary    judgment       in    favor    of

Defendants on Jackson’s 42 U.S.C. § 1983 (2006) action.                            Jackson

alleged    that    Defendants—medical            staff     and    the     warden    of    the

correctional      institution        where   he     is    housed—were       deliberately

indifferent     to     his   serious     medical         needs   and     violated    equal

protection      by     delaying       and        ultimately        denying       requested

treatment    for     his     diagnosed      disease.        For     the    reasons       that

follow, we affirm.

            On appeal, Jackson primarily asserts that the district

court   erred     in    granting      summary      judgment        on    his    deliberate

indifference       claim.       He    alleges       that     the    court       improperly

applied the summary judgment standard and failed to recognize

genuine issues of material fact regarding Defendants’ knowing

denial of treatment and failure to follow institutional policies

mandating additional treatment.

             We review de novo a district court’s grant of summary

judgment, viewing the facts and drawing reasonable inferences in

the light most favorable to the non-moving party.                              PBM Prods.,

LLC v. Mead Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).

Summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                               Fed. R. Civ. P.

                                             2
56(a).          When a motion for summary judgment is properly made and

supported,            the      non-moving     party    may     not       rely     merely   on

allegations but must respond with competent evidence showing a

genuine issue for trial.                   See Fed. R. Civ. P. 56(c); Thompson v.

Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002).

“Conclusory or speculative allegations do not suffice, nor does

a    mere       scintilla       of   evidence    in   support       of    [the    non-moving

party’s] case.”                Thompson, 312 F.3d at 649 (internal quotation

marks omitted).

                    The Eighth Amendment prohibits prison officials from

acting         with    deliberate         indifference    to   a     prisoner’s       serious

medical needs.              See Estelle v. Gamble, 429 U.S. 97, 106 (1976).

To establish deliberate indifference, an inmate must allege both

that       he        experienced      a     deprivation      that        was    “objectively

sufficiently serious” and “that subjectively the officials acted

with       a    sufficiently         culpable    state    of    mind.”          De’Lonta   v.

Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (internal quotation

marks, alteration, and emphasis omitted).                       Negligence or medical

malpractice will not establish a sufficiently culpable state of

mind.          Id. at 634; Grayson v. Peed, 195 F.3d 692, 695 (4th Cir.

1999).              Instead,    a    constitutional      violation        does    not   occur

unless          the     medical       provider’s      actions       were        “so   grossly

incompetent, inadequate, or excessive as to shock the conscience

or    to       be    intolerable      to    fundamental      fairness.”          Miltier   v.

                                                3
Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled in part on

other grounds by Farmer v. Brennan, 511 U.S. 825, 837 (1994).

An    inmate’s     mere    disagreement            with    the    course        of    treatment

provided by medical officers will not support a valid Eighth

Amendment claim.           Russell v. Sheffer, 528 F.2d 318, 319 (4th

Cir. 1975).

              Viewed in the light most favorable to Jackson, the

record creates no genuine issue of material fact to support his

deliberate indifference claim.                     There is simply no evidence in

the record that Jackson was denied necessary treatment or that

any delay in treatment was the result of deliberate indifference

by     Defendants.         See    Estelle,          429     U.S.      at     105-06       (“[A]n

inadvertent failure to provide adequate medical care cannot be

said    to    constitute    ‘an       unnecessary          and   wanton      infliction        of

pain’    or   to   be   ‘repugnant       to    the        conscience       of   mankind.’”).

Jackson’s dispute with Defendants’ decision not to authorize the

particular treatment program he requested, and the subsequent

course of monitoring he received, amounts to a disagreement with

his course of treatment that is not cognizable under the Eighth

Amendment.         Moreover,          prison       officials’         failure        to   follow

internal prison policies are not actionable under § 1983 unless

the     alleged    breach        of    policy        rises       to    the      level     of    a

constitutional violation.               See Gardner v. Howard, 109 F.3d 427,

430 (8th Cir. 1997).         Therefore, any failure by prison officials

                                               4
to     follow     internal       correctional           policies        is       insufficient,

without more, to support Jackson’s claim.

               Jackson also argues that the court erred in granting

summary judgment on his equal protection claim, as an affidavit

Jackson       provided    to   the    court       was    sufficient         to    support       his

claim that he was treated differently from similarly situated

prisoners.         “To     succeed      on    an        equal    protection         claim,        a

plaintiff       must     first    demonstrate           that     he    has       been    treated

differently from others with whom he is similarly situated and

that    the     unequal    treatment     was       the    result       of    intentional        or

purposeful       discrimination.”            Morrison       v.    Garraghty,            239    F.3d

648, 654 (4th Cir. 2001).               We conclude that the affidavit upon

which Jackson relies was insufficient to support a finding that

he was denied treatment from others similarly situated or that

any difference in treatment was due to purposeful discrimination

by Defendants.

               Accordingly, we affirm the district court’s judgment.

We   dispense      with    oral      argument      because       the    facts       and       legal

contentions       are     adequately     presented         in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




                                              5